DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation in part of US Application 14/862757, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Claim Objections
Claims 11, 12, and 16 are objected to because of the following informalities:  
Claim 11 recites the limitation “the midsole” in line 1. It appears that this limitation should read --the midsole or insole-- in order to maintain consistency with claim 7, which recites “a midsole or insole” and does not further limit the limitation to just the midsole.
Claim 12 recites the limitation “the midsole” in line 2. It appears that this limitation should read --the midsole or insole-- in order to maintain consistency with claim 7, which recites “a midsole or insole” and does not further limit the limitation to just the midsole.
Claim 16 recites the limitation “the foot facing surface” in line 2. This limitation lacks explicit antecedent basis, and should be amended to read --a foot facing surface--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,506,843 in view of Burke et al. (US 2011/0099842), . Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of patent (as seen in the chart below), except for the medial raised contour being higher than the lateral raised contour.
Burke teaches a pad (raised area 4) for providing support for midfoot arches, the second metatarsal, and the third metatarsal of a foot; wherein the first portion comprises a medial raised contour configured to be disposed under and support a medial arch and a lateral raised contour configured to be disposed under and support a lateral longitudinal arch and entire calcaneal-cuboid joint, such that the medial raised contour is higher than the lateral raised contour (as seen in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medial raised contour higher than the lateral raised contour in order to provide additional support to the higher medial arch of the user’s foot.
16/702805
US 10,506,843
1
1
2
2
3
3
4
4
5
5
6
6
7
1, 2
8
6
13
1, 2

6


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (US 2011/0099842), herein Burke.
Regarding claim 1, Burke discloses an orthopedic shoe appliance, comprising: a pad (raised area 4) for providing support for midfoot arches, the second metatarsal, and the third metatarsal of a foot, wherein the pad is configured to not provide support under a heel of the foot, wherein the pad comprises a first portion (proximal portion; as seen in annotated Fig. 5 below) configured to provide support to the midfoot arches, and a second portion (distal portion; as seen in annotated Fig. 5 below) that extends distally from a region corresponding to proximal ends of the second and third metatarsals to form an elongate extension that supports the second and third metatarsals and such that the pad is configured to not fully support proximal ends of any of the first metatarsal, the fourth metatarsal, and the fifth metatarsal (due to accommodation areas 17, 18 and depending on the specific user’s foot geometry), wherein the first portion comprises a medial raised contour configured to be disposed under 
	    
    PNG
    media_image1.png
    403
    381
    media_image1.png
    Greyscale

Regarding claim 2, Burke discloses that the pad is attached to an insole, a midsole, an outsole, or a sock (lower layer 38; paragraph 0042; Fig. 17).
Regarding claim 3, Burke discloses that the pad is integrally formed with the insole, the midsole, the outsole, or the sock as a unitary piece (Fig. 4).
Regarding claim 4, Burke discloses that the pad is attached to a footwear (such as a sole element).
Regarding claim 5, Burke discloses that the pad is integrally formed with the footwear as a unitary piece (Fig. 4).

Regarding claim 7, Burke discloses a footwear, comprising: an outsole (lower layer 38; inserts 34, 35); a midsole or insole comprising: a pad (raised area 4) for providing support for midfoot arches, the second metatarsal, and the third metatarsal of a foot, wherein the pad comprises a first portion (proximal portion; as seen in annotated Fig. 5 above) configured to provide support to the midfoot arches, and a second portion (distal portion; as seen in annotated Fig. 5 above) that extends distally from a region corresponding to proximal ends of the second and third metatarsals to form an elongate extension that supports the second and third metatarsals and such that the pad is configured to not fully support proximal ends of any of the first metatarsal, the fourth metatarsal, and the fifth metatarsal (due to accommodation areas 17, 18 and depending on the specific user’s foot geometry), wherein the first portion comprises a medial raised contour configured to be disposed under and support a medial arch and a lateral raised contour configured to be disposed under and support a lateral longitudinal arch and entire calcaneal-cuboid joint, such that the medial raised contour is higher than the lateral raised contour (as seen in Fig. 8), and wherein a width of the second portion is smaller than a width of the first portion (paragraphs 0033, 0035, 0036, 0042; Fig. 1, 2, 4, 5, 8, 14, 17).
Regarding claim 8, Burke discloses that different areas of the pad have different heights and/or durometers (paragraph 0037; Fig. 6-10).
Regarding claim 9, Burke discloses that the outsole is wider than the midsole or insole in regions corresponding to the medial raised contour and the lateral raised contour (as seen in Fig. 15, 17).
Regarding claim 10, Burke discloses that the outsole has a peak height in regions corresponding to the medial raised contour and the lateral raised contour (at inserts 34, 35; Fig. 17).
Regarding claim 11, Burke discloses that the peak height extends as high as the midsole (as seen in Fig. 19, the inserts extend up into the midsole).

Regarding claim 13, Burke discloses a footwear, comprising: a sole (raised area 4), the sole having a pad for providing support for midfoot arches, the second metatarsal, and the third metatarsal of a foot, wherein the pad comprises a first portion configured to provide support to the midfoot arches, and a second portion that extends distally from a region corresponding to proximal ends of the second and third metatarsals to form an elongate extension that supports the second and third metatarsals and such that the pad is configured to not fully support proximal ends of any of the first metatarsal, the fourth metatarsal, and the fifth metatarsal, wherein the first portion comprises a medial raised contour configured to be disposed under and support a medial arch and a lateral raised contour configured to be disposed under and support a lateral longitudinal arch and entire calcaneal-cuboid joint, such that the medial raised contour is higher than the lateral raised contour, and wherein a width of the second portion is smaller than a width of the first portion (as discussed regarding claims 1 and 7 above).
Regarding claim 14, Burke discloses that different areas of the pad have different heights and/or durometers (paragraph 0037; Fig. 6-10).
Regarding claim 15, Burke discloses that the sole is at its widest in regions corresponding to the medial raised contour and the lateral raised contour (Fig. 5, 7, 8).
Regarding claim 16, Burke discloses that the medial raised contour and the lateral raised contour extend to the outermost bounds of the foot facing surface (Fig. 7, 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732